Exhibit 21.1 China Direct Industries, Inc. Subsidiaries of the Registrant Item Name Country of Incorporation 1. China Direct Investments, Inc., a wholly owned subsidiary of China Direct Industries, Inc. USA - Florida 2. CDI China, Inc., a wholly owned subsidiary of China Direct Industries, Inc. USA - Florida 3. CDII Trading, Inc., a wholly owned subsidiary of China Direct Industries, Inc. USA - Florida 4. International Magnesium Group, Inc., a wholly owned subsidiary of China Direct Industries, Inc. USA - Florida 5. International Magnesium Trading Corp., a wholly owned subsidiary of International Magnesium Group, Inc. Brunei 6. CDI Shanghai Management Co., Ltd., a wholly owned subsidiary of CDI China, Inc. China 7. Capital One Resource Co., Ltd., a wholly owned subsidiary of CDI Shanghai Management Co., Ltd. Brunei 8. Shanghai Lang Chemical Co., Ltd. a 51% majority owned subsidiary of CDI China, Inc. China 9. Taiyuan Changxin Magnesium Co., Ltd., a company organized under the laws of the PRC and a 51% owned subsidiary of CDI China China Taiyuan Changxin YiWei Trading Co., Ltd., a wholly owned subsidiary of Taiyuan Changxin Magnesium Co., Ltd. China Excel Rise Technology Co., Ltd., a Brunei company and a wholly owned subsidiary of Taiyuan Changxin Magnesium Co., Ltd. Brunei CDI Magnesium Co., Ltd., a 51% majority owned subsidiary of Capital one Resources Co., Ltd. Brunei Asia Magnesium Corporation Ltd., a wholly owned subsidiary of Capital One Resource Co., Ltd. Hong Kong Shanxi Gu County Golden Magnesium Co., Ltd., a 100% majority owned subsidiary of Asia Magnesium Corporation, Ltd. China Baotou Changxin Magnesium Co., Ltd., a 51% majority owned subsidiary of CDI China, Inc. and a 39% owned subsidiary of Excel Rise Technology Co., Ltd. China CDI Jingkun Zinc Industry Co., Ltd., a 95% majority owned subsidiary of CDI Shanghai Management, China CDI Jixiang Metal Co., Ltd., a wholly owned subsidiary of CDI China, Inc. China Shanghai CDI Metal Material Co., Ltd. (a/k/a Shanghai CDI Metal Recycling Co., Ltd.), a wholly owned subsidiary of CDI Shanghai Management Co., Ltd. China CDI (Beijing) International Trade Co., Ltd., a 51% majority owned subsidiary of CDI Shanghai Management Co., Ltd. China Taiyuan Ruiming Yiwei Magnesium Co., Ltd., an 80% majority owned subsidiary of CDI China. China Beauty East International, Ltd., a 100% subsidiary of CDI China. Hong Kong
